Brown, J.
We are of opinion tbat bis Honor did not err in sustaining tbe motion to dismiss tbe counterclaim. Tbis case is substantially tbe same as Bank v. Hatcher, 151 N. C., 359, except tbat bere tbe note is payable directly to tbe bank and tbat tbe note is executed by a feme covert and ber busband, and a specific charge is made upon ber personal property, tbe title to which is assigned as security.
We find no sufficient evidence tbat tbe bank was a copartner or interested with towtbrop in tbe sale of tbe territorial rights for tbe vending of tbe safety locks.
It further appears tbat defendants sold the locks all during tbe spring and summer of 1907, and. made no complaint to Lowthrop, and voluntarily paid $144 on tbe note to tbe bank on 12 September, 1907.
It would seem tbat tbis is a stronger case for plaintiff than Bank v. Hatcher.
No error.